Citation Nr: 1812208	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-22 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee with tibial plateau degeneration and enlargement of the stabilized tibial tuberosity with Osgood Schlatter's disease, post-operative arthrotomy (hereinafter DJD of the left knee).  

2.  Entitlement to an initial evaluation in excess of 10 percent for mild left knee subluxation.  

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.  

4.  Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected left knee disability.  

5.  Entitlement to service connection for a right ankle disorder.  

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a disorder manifested by dizziness and staggering.  

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for a right toe disorder.  

11.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

12.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

13.  Entitlement to service connection for a left foot disorder.

14.  Whether new and material evidence has been received with respect to a claim of service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to April 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, May 2014, and March 2017 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2016.  This case was before the Board in July 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2016 remand, the Board directed that the Veteran be scheduled for a new VA examination of his left knee disability, as the evidence indicated this condition had worsened since his prior examination in April 2014.  The record shows the RO scheduled the new VA examination in July 2016, but that the Veteran refused the examination.  However, in a subsequent VA treatment note, the Veteran reported to his physician that he kept the appointment for his July 2016 examination, but upon arrival, he had severe generalized pain and could not sit-up or perform any range of motion testing at that time.  The Veteran indicated he desired to be rescheduled for another VA knee examination when he was in less pain.  Based on this evidence, the Board finds that the Veteran had good cause for refusing his July 2016 scheduled VA examination.  

Additionally, in a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA joint examinations must, 
where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint where applicable.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the Veteran's last VA examination in April 2014 of his left knee disability did not include the range of motion testing results required by Correia.  

Consequently, based on the above, the Board finds a remand is necessary in order to schedule the Veteran for a new VA examination that adequately addresses the current severity of the Veteran's left knee disability, as well as comports with the requirements of Correia.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also notes the Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  Accordingly, in directing the needed new VA examination in this case, the Board shall also present instructions to ensure compliance with the recent holding in Sharp. 

Further, in the July 2016 remand, the Board indicated that following the issuance of a May 2014 rating decision, which denied the issues of service connection for a right knee disorder, bilateral ankle disorders, bilateral hearing loss, tinnitus, a disorder manifested by dizziness and staggering, sleep apnea, and a disorder of the right toes, the Veteran had submitted a timely notice of disagreement (NOD) with 
respect to those issues in May 2015.  The Board instructed the RO to issue a statement of the case with respect to those issues so that the Veteran would have the opportunity to complete an appeal by filing a Substantive Appeal.  However, it appears the RO has still not issued a statement of the case regarding these issues, and they must again be remanded at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

Moreover, following the issuance of a March 2017 rating decision, which granted service connection and a 70 percent evaluation for PTSD, and denied service connection for COPD, a left foot disorder, and hemorrhoids, the Veteran submitted a timely NOD with respect to those issues in April 2017.  As a timely notice of disagreement has been received, the Veteran has appropriately initiated the appellate process respecting these claims, and VA has a duty to issue a statement of the case so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, these issues must also be remanded at this time.  

On remand, any outstanding private or VA treatment records should also be obtained.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Albany VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  
2.  After securing the necessary releases, attempt to obtain any outstanding private treatment records for the Veteran's left knee disability, to include from Dr. P.Y. and Dr. J.J.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  

The examiner should record the results of range of motion testing for pain (1) on BOTH active and passive motion AND (2) in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if flare-ups are reported by the Veteran).  The examiner should assess or estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up.  If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or inability to observe the Veteran during a flare-up.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  The AOJ is directed to promulgate a statement of the case on the issues of service connection for a right knee disorder, a left ankle disorder, a right ankle disorder, bilateral hearing loss, tinnitus, a disorder manifested by dizziness and staggering, sleep apnea, a right toe disorder, COPD, a left foot disorder, and hemorrhoids, as well as the issue of an increased evaluation for PTSD.  These issues should be returned to the Board only if a timely substantive appeal is received.  

5.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




